         Case 3:19-cv-08286-MTL Document 25 Filed 09/23/20 Page 1 of 10



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Michele Marie Brambila,                         No. CV-19-08286-PCT-MTL
10                    Plaintiff,                         ORDER
11       v.
12       Commissioner of Social Security
         Administration,
13
                      Defendant.
14
15            At issue is the denial of Plaintiff Michele Brambila’s application for disability
16   insurance benefits under Title II of the Social Security Act (“the Act”). Plaintiff filed a

17   Complaint with this Court seeking judicial review of that denial. (Doc. 1.) After reviewing
18   the Plaintiff’s Brief (Doc. 14, Pl. Br.), Defendant’s Response (Doc. 20, Def. Br.), Plaintiff’s

19   Reply (Doc. 24, Reply), and the administrative record (Doc. 11, R.), the Court affirms the

20   decision.
21   I.       BACKGROUND1
22            Plaintiff filed her Title II application for a period of Social Security disability

23   insurance benefits on December 16, 2015. (R. at 14.) Plaintiff’s application was denied

24   initially on October 5, 2016 and again upon reconsideration on February 16, 2017. (Id.)

25   On October 24, 2018, Plaintiff appeared at a hearing before an administrative law judge

26   (“ALJ”). (Id.) The ALJ considered whether Plaintiff has been disabled since
27   March 11, 2015, the alleged beginning date of disability. (Id.) The ALJ issued a written
28   1
       In lieu of providing a detailed summary of the entire medical record here, the Court will
     reference and incorporate certain evidence as appropriate in its analysis.
         Case 3:19-cv-08286-MTL Document 25 Filed 09/23/20 Page 2 of 10



 1   decision finding Plaintiff not disabled. (R. at 11-28.) On July 29, 2019, the Appeals Council
 2   denied review, making the decision final and ripe for this Court’s review.2 (R. at 1-6.)
 3           The ALJ found Plaintiff had “severe”3 impairments of degenerative disc disease of
 4   the lumbar spine, osteoarthritis and osteoporosis of the hips, migraine headaches, anxiety
 5   disorder, and affective disorder. (R. at 17.) The ALJ additionally noted two non-medically
 6   determinable impairments: alleged fibromyalgia and irritable bowel syndrome. (Id.)
 7           The ALJ evaluated the medical evidence testimony and ultimately concluded that
 8   Plaintiff has not been disabled since March 11, 2015. (R. at 24.) The ALJ calculated
 9   Plaintiff’s residual functional capacity4 (“RFC”) and found that she can perform “light
10   work”5 with certain limitations. (R. at 20.) Specifically, Plaintiff can frequently kneel,
11   crouch, crawl, and climb ramps or stairs; she can occasionally stoop and climb ladders,
12   ropes, or scaffolds; but she is limited to occupations that require no more than occasional
13   contact with the public. (Id.) The ALJ considered the testimony of the vocational expert
14   and found Plaintiff capable of performing past relevant work as an assembler of plastic
15   hospital products, a phlebotomist, and/or a hairstylist. (R. at 24.)
16   II.     LEGAL STANDARDS
17           To determine whether a claimant is disabled under the Act, the ALJ follows a five-
18   step analysis. 20 C.F.R. § 404.1520(a); see also Popa v. Berryhill, 872 F.3d 901, 905-06
19   (9th Cir. 2017). The burden of proof is on the claimant for the first four steps; it then shifts
20   to the Commissioner for the fifth step. Molina v. Astrue, 674 F.3d 1104, 1110
21   (9th Cir. 2012). At step one, the ALJ determines whether the claimant is presently engaged
22   in substantial gainful activity. 20 C.F.R. § 404.1520(a)(4)(i). If so, the claimant is not
23   2
        This Court may review the Commissioner’s disability determinations under
     42 U.S.C. § 405(g): “The court shall have power to enter . . . a judgment affirming,
24   modifying, or reversing the decision of the Commissioner of Social Security, with or
     without remanding the cause for a rehearing.”
25   3
       An “impairment or combination of impairments” is “severe” if it “significantly limits
     [the] physical or mental ability to do basic work activities.” 20 C.F.R. § 404.1520(c).
26   4
       “[R]esidual functional capacity is the most [a claimant] can still do despite [her]
     limitations.” 20 C.F.R. § 404.1545(a)(1).
27   5
       “Light work involves lifting no more than 20 pounds at a time with frequent lifting or
     carrying of objects weighing up to 10 pounds . . . it requires a good deal of walking or
28   standing, or . . . involves sitting most of the time with some pushing and pulling of arm or
     leg controls.” 20 C.F.R. § 404.1567(b).

                                                  -2-
      Case 3:19-cv-08286-MTL Document 25 Filed 09/23/20 Page 3 of 10



 1   disabled, and the inquiry ends. At step two, the ALJ determines whether the claimant has
 2   a “severe” medically determinable physical or mental impairment. Id. § 404.1520(a)(4)(ii).
 3   If not, the claimant is not disabled, and the inquiry ends. Id. At step three, the ALJ considers
 4   whether the claimant’s impairment or combination of impairments meets or medically
 5   equals an impairment listed in Appendix 1 to Subpart P of 20 C.F.R. Part 404. Id.
 6   § 404.1520(a)(4)(iii). If so, the claimant is disabled and the inquiry ends; if not, the ALJ
 7   proceeds to step four. Id. At step four, the ALJ assesses the claimant’s RFC and determines
 8   whether the claimant can perform past relevant work. Id. § 404.1520(a)(4)(iv). If so, the
 9   claimant is not disabled, and the inquiry ends. Id. If not, the ALJ proceeds to the fifth and
10   final step and determines whether the Commissioner has shown that claimant can perform
11   any other work in the national economy based on the claimant’s age, education, work
12   experience, and RFC. Id. § 404.1520(a)(4)(v). If so, the claimant is not disabled; if not, the
13   claimant is disabled. Id.
14          In determining whether to reverse an ALJ’s decision, the district court reviews only
15   those issues raised by the party challenging the decision. See Lewis v. Apfel, 236 F.3d 503,
16   517 n.13 (9th Cir. 2001). The Court may set aside the Commissioner’s disability
17   determination only if it is not supported by substantial evidence or if it is based on legal
18   error. Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). Substantial evidence is more than
19   a scintilla, but less than a preponderance—it is relevant evidence that a reasonable person
20   might accept as adequate to support a conclusion considering the record as a whole. Id.
21          To determine whether substantial evidence supports a decision, the Court must
22   “consider the entire record as a whole and may not affirm simply by isolating a ‘specific
23   quantum of supporting evidence.’” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882
24   (9th Cir. 2006) (quoting Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989)). “The ALJ
25   is responsible for determining credibility, resolving conflicts in medical testimony, and for
26   resolving ambiguities.” Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). Thus,
27   “[w]here the evidence is susceptible to more than one rational interpretation, one of which
28   supports the ALJ’s decision, the ALJ’s conclusion must be upheld.” Thomas v.


                                                  -3-
      Case 3:19-cv-08286-MTL Document 25 Filed 09/23/20 Page 4 of 10



 1   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002).
 2   III.   ANALYSIS
 3          Plaintiff argues that the ALJ erred in evaluating her claim by: (1) misevaluating the
 4   medical opinions in the record and (2) improperly rejecting Plaintiff’s symptom testimony.
 5   (Pl. Br. at 12, 18-19.) The Court now addresses each argument in turn.
 6          A.     The ALJ Did Not Err in Weighing the Medical Opinions.
 7          Plaintiff argues that the ALJ committed materially harmful error by assigning “little
 8   weight” to the assessments of Plaintiff’s treating nurse practitioner (“NP”), Daniel Knight,
 9   while assigning “great weight” to consultative examining physician, Gregory Hunter, M.D.
10   (Pl. Br. at 12.) The Commissioner responds that the ALJ appropriately articulated germane
11   reasons for discounting NP Knight’s opinion, namely: (1) inconsistencies between his 2017
12   and 2018 opinions; (2) the more restrictive nature of his opinions in comparison to regular
13   physical examination functional findings; and (3) his lack of expertise in a relevant
14   specialty field. (Def. Br. at 25-28.)
15          In assessing a claimant’s RFC, the ALJ considers “all of the relevant medical and
16   other evidence,” including medical opinion evidence. 20 C.F.R. § 404.1545(a)(3);
17   see also 20 C.F.R. §§ 404.1513(a)(2), 404.1527. This includes “acceptable medical
18   sources” like physicians, as well as “other” evidence. See 20 C.F.R. §§ 404.1527(a)(1),
19   404.1545(a)(3).
20          Although NP Knight’s assessment forms were signed by Richard Gibula, M.D.,
21   Plaintiff concedes that the record does not show that Dr. Gibula acted as a “supervising
22   physician” to NP Knight and that the assessments made by NP Knight were his alone.
23   (Pl. Br. at 8 n.8.) “[A] nurse practitioner working in conjunction with a physician
24   constitutes an acceptable medical source, while a nurse practitioner working on his or her
25   own does not.” Gomez v. Chater, 74 F.3d 967, 971 (9th Cir. 1996); see also Molina v.
26   Astrue, 674 F.3d 1104, 1111 n.3 (9th Cir. 2012). Thus, Defendant is correct that NP Knight
27   “is not an acceptable medical source, 20 C.F.R. § 404.1502(a); and his opinions are not
28   medical opinions, 20 C.F.R. § 404.1527(a)(1).” (Def. Br. at 25-26.) Instead, NP Knight’s


                                                -4-
      Case 3:19-cv-08286-MTL Document 25 Filed 09/23/20 Page 5 of 10



 1   opinions are considered to be from an “other” medical source. See 20 C.F.R. §§ 404.1513.
 2          The ALJ is required to evaluate and weigh every medical opinion in the record.
 3   20 C.F.R. § 404.1527(c). The relationship between the medical opinion source and the
 4   claimant provides a starting point in deciding how to weigh that source’s opinion about the
 5   claimant. Generally, the views of doctors who have treated the claimant get top priority.
 6   Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). Opinions of doctors who have
 7   examined but not treated the claimant are next in rank. Id. Those doctors who have neither
 8   treated nor examined the claimant generally get the least consideration. Id. Additionally,
 9   “[u]nder certain circumstances, the opinion of a treating provider who is not an acceptable
10   medical source may be given greater weight than the opinion of a treating provider who
11   is.” Revels v. Berryhill, 874 F.3d 648, 655 (9th Cir. 2017). This might arise when the non-
12   acceptable medical source provider “‘has seen the individual more often than the treating
13   source, has provided better supporting evidence and a better explanation for the opinion,
14   and the opinion is more consistent with the evidence as a whole.’” Id. (quoting 20 C.F.R.
15   § 404.1527(f)(1)).
16          “If a treating or examining doctor’s opinion is contradicted by another doctor’s
17   opinion, an ALJ may only reject it by providing specific and legitimate reasons that are
18   supported by substantial evidence.” Garrison, 759 F.3d at 1012 (citation omitted). An ALJ
19   may do this by “setting out a detailed and thorough summary of the facts and conflicting
20   clinical evidence, stating [her] interpretation thereof, and making findings.” Id. To discount
21   “other medical sources,” like that of an independent nurse practitioner, the ALJ needs only
22   to give a germane reason for doing so. Molina, 674 F.3d at 1111; Turner v. Comm. Of Soc.
23   Sec., 613 F.3d 1217, 1224 (9th Cir. 2010).
24          Plaintiff’s argument that the ALJ should have afforded NP Knight’s opinion, as
25   Plaintiff’s treating nurse practitioner, more weight than that of acceptable medical sources
26   (such as consultative examiner Dr. Hunter) is not persuasive. (Pl. Br. at 15-18.) Although
27   NP Knight had seen Plaintiff more often than the other medical practitioners, the ALJ
28   germanely pointed to the inconsistencies in NP Knight’s opinions as a reason to assign it


                                                  -5-
      Case 3:19-cv-08286-MTL Document 25 Filed 09/23/20 Page 6 of 10



 1   less weight. The ALJ does not need to accept the opinion of any provider if “inadequately
 2   supported by clinical findings.” See Thomas, 278 F.3d at 957. NP Knight’s opinions
 3   conflict with each other and are inconsistent with the longitudinal medical record. In 2017,
 4   NP Knight initially opined that Plaintiff would be able to sit for eight hours in a normal
 5   eight-hour workday (R. at 644), but later opined in 2018 that she would be limited to only
 6   four hours of sitting in a normal workday and only for a single period of one to two hours
 7   at a time (R. at 649). The ALJ noted that NP Knight’s later opinion is much more restrictive
 8   than indicated in the longitudinal medical record and cited to thirty-two places in the record
 9   which show largely normal functioning during physical examinations of Plaintiff. (R.
10   at 23.) While Plaintiff occasionally used a cane to ambulate following her back surgeries,
11   the ALJ noted that treating physicians consistently found that she exhibited normal
12   strength, gait, muscle tone, and range of motion. (R. at 21.)
13          In addition, the ALJ assigned “little weight” to NP Knight’s opinion because NP
14   Knight does not practice in a specialty field. (R. at 23.) The ALJ found that because NP
15   Knight is a primary care provider, and not an orthopedic surgery specialist, the
16   persuasiveness of his opinions regarding Plaintiff’s musculoskeletal impairments is
17   limited. (Id.) Likewise, the ALJ found that because NP Knight is not a neurologist or mental
18   health practitioner, he is not qualified to opine on the effect of Plaintiff’s migraines and
19   mental impairments. (Id.) While it may be error for an ALJ to dismiss opinions of general
20   practitioners based only on non-specialist status, Sprague v. Bowen, 812 F.2d 1226, 1231
21   (9th Cir. 1987), the ALJ may give more weight “to the opinions of specialists concerning
22   matters relating to their specialty over that of nonspecialists,” Holohan v. Massanari, 246
23   F.3d 1195, 1202 (9th Cir. 2001); see also Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir.
24   1996) (finding that the ALJ should have given greater weight to a physician with the
25   expertise most relevant to the patient’s allegedly disabling condition). Plaintiff points to
26   the court’s reversal of the ALJ’s decision in Popa, 872 F.3d at 907, for the ALJ’s improper
27   rejection of the claimant’s treating nurse practitioner because “[n]o other medical
28   professional actually treated Popa.” However, that reliance is misplaced. Here, NP


                                                 -6-
      Case 3:19-cv-08286-MTL Document 25 Filed 09/23/20 Page 7 of 10



 1   Knight’s opinions about Plaintiff’s functional capacity conflict with assessments in the
 2   medical record made by other physician specialists, including treating orthopedic surgeon
 3   John Hall M.D. (R. at 304), as well as examining neurologist Gregory Hunter, M.D. (R.
 4   at 629-35) and non-examining reviewing physician Michael Keer, D.O. (R. at 83-85). It
 5   was appropriate for the ALJ to discount NP Knight’s opinion and to give greater weight to
 6   the opinions of an examining specialist.
 7          In sum, the ALJ did not err in weighing the medical opinions. It was appropriate for
 8   the ALJ to give “great weight” to the medical opinion of examining physician specialist
 9   Dr. Hunter, while discounting NP Knight’s inconsistent and conflicting non-medical
10   opinions. The ALJ provided germane reasons for giving “little weight” to the non-medical
11   opinions of NP Knight. There is no reversible error.
12          B.     The ALJ Did Not Err in Rejecting Plaintiff’s Symptom Testimony.
13          Plaintiff argues that the ALJ committed material error by rejecting Plaintiff’s
14   symptom testimony in the absence of specific, clear, and convincing reasons supported by
15   substantial evidence in the record as a whole. (Pl. Br. 18-19.) Plaintiff alleges that the ALJ
16   failed to connect the medical evidence to a finding that any specific part of the symptom
17   testimony lacked credibility. (Pl. Br. at 20-21.) Defendant argues that the ALJ provided
18   legally sufficient reasons for finding that Plaintiff’s pain testimony was inconsistent with
19   objective medical evidence and other evidence in the longitudinal record. (Def. Br. 18-19).
20   The Court agrees with Defendant.
21          Plaintiff testified that she has difficulty in performing numerous daily living
22   activities and is unable to work due to degenerative musculoskeletal impairments, mental
23   conditions, and migraine headaches. (R. at 20.) She alleges that the musculoskeletal
24   impairments cause pain in her back and legs; that she experiences migraines between once
25   or twice per week to “every day;” and that she experiences symptoms of depression,
26   anxiety, and irritability. She alleges these impairments limit multiple functional activities
27   including lifting, squatting, bending, standing, reaching, walking, sitting, kneeling,
28   climbing stairs, using her hands, understanding information, following instructions,


                                                 -7-
      Case 3:19-cv-08286-MTL Document 25 Filed 09/23/20 Page 8 of 10



 1   completing tasks, getting along with others, memory, and concentration. (Id.)
 2          An ALJ performs a two-step analysis to evaluate a claimant’s testimony regarding
 3   pain and symptoms. Garrison, 759 F.3d at 1014; 20 C.F.R. § 404.1529(c). First, the ALJ
 4   evaluates whether the claimant has presented objective medical evidence of an impairment
 5   “which could reasonably be expected to produce the pain or other symptoms alleged.”
 6   Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (quoting Bunnell v. Sullivan,
 7   947 F.2d 341, 344 (9th Cir. 1991)). Second, the ALJ must then evaluate the statements in
 8   context of the (1) objective medical evidence and (2) other evidence in the record.
 9   See 20 C.F.R. §§ 404.1529(c)(2)-(3). The ALJ may then “reject the claimant’s testimony
10   about the severity of her symptoms only by offering specific, clear and convincing reasons
11   for doing so,” Smolen, 80 F.3d at 1281, and not “merely because they are unsupported by
12   objective medical evidence,” Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998). This
13   requirement is meant to prevent an ALJ from “arbitrarily discredit[ing]” the claimant’s
14   subjective testimony. See Thomas, 278 F.3d at 958.
15          Here, the ALJ found the first step threshold met, stating that “[a]fter carefully
16   reviewing the evidence in the record, the undersigned finds the claimant’s severe
17   impairments may reasonably have caused the presence of her alleged symptoms.” (R.
18   at 20.) In evaluating the second step, however, the ALJ found that “the evidence generally
19   does not support her allegations regarding the severity, frequency, and intensity of her
20   symptoms and their alleged effect on her functional abilities.” (Id.)
21          The ALJ highlighted the lack of contemporaneous documentation supporting
22   Plaintiff’s subjective pain testimony, such as a self-recorded headache log, hospital visits,
23   or diagnostic imaging scans. (R. at 21-22.) Plaintiff is correct that this was in error. “[T]he
24   absence of medical records regarding alleged symptoms is not itself enough to discredit a
25   claimant’s testimony.” Trevizo v. Berryhill, 871 F.3d 664, 682 n.10 (9th Cir. 2017) (citing
26   Robbins, 466 F.3d at 883). However, that error was harmless. The ALJ provided other
27   specific reasons supported by substantial evidence in the longitudinal medical record for
28   discounting Plaintiff’s testimony.


                                                  -8-
      Case 3:19-cv-08286-MTL Document 25 Filed 09/23/20 Page 9 of 10



 1          Specifically, the ALJ pointed to inconsistencies between Plaintiff’s testimony, the
 2   objective medical evidence, and the longitudinal record, including Plaintiff’s current
 3   conservative treatment for pain; her failure to seek treatment for some of her physical and
 4   mental conditions; and her failure to consistently follow treatment directives when she did
 5   seek treatment. (R. at 21-23.) Plaintiff reported varying frequencies, severity, and
 6   presentations of her pain. (See, e.g., R. at 42-43, 55-57, 61, 224, 242, 289, 294, 297, 306,
 7   314-16, 391, 397, 404-05, 419-22, 451, 556, 629, 778-79, 821, 826-27, 832, 847, 941.) She
 8   also reported different treatment plans she was following, some prescribed by doctors and
 9   some not. (See, e.g., R. at 22, 56, 53, 290, 301, 306, 308, 311, 607, 620, 917.) Plaintiff
10   currently uses only medical marijuana for the pain from her musculoskeletal impairments;
11   she began that treatment despite prior warning from NP Knight that it could worsen her
12   mental conditions. (See R. at 53, 857.) For her osteoporosis, she takes a vitamin D
13   supplement and once-per-week prescription medication. (R. at 314.) She was prescribed
14   topiramate in the past for her migraines, and reported it was effective, but no longer takes
15   it either to treat or prevent migraines. (See R. at 22, 44, 814, 821-22, 829-30.) She had not
16   seen a neurologist for her migraines in over five years. (See R. at 22, 43-44.) She has not
17   consistently gone to physical therapy, despite multiple doctors recommending it. (See, e.g.,
18   R. at 292, 299, 304, 312, 450-51, 453-55. 457-59, 738, 804-05, 852, 854, 917.) She reported
19   lapses in taking her prescribed psychotropic medication for her mental conditions, despite
20   finding that they controlled her symptoms. (See, e.g., R. at 613, 856.) She stopped attending
21   therapy for her mental conditions after losing insurance coverage, but still did not start
22   treatment again after obtaining coverage. (R. at 52-53, 368.)
23          All such evidence was appropriately considered by the ALJ. See, e.g., Fair v.
24   Bowen, 885 F.2d 597, 603 (9th Cir. 1989) (“an unexplained, or inadequately explained,
25   failure to seek treatment or follow a prescribed course of treatment” can be used to discount
26   pain testimony); Tomasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008) (the ALJ
27   permissibly “inferred that [plaintiff’s] pain was not as all-disabling as he reported in light
28   of the fact that he did not seek an aggressive treatment program and did not seek an


                                                 -9-
     Case 3:19-cv-08286-MTL Document 25 Filed 09/23/20 Page 10 of 10



 1   alternative or more-tailored treatment program after he stopped taking an effective
 2   medication”); Javalera v. Saul, 806 Fed.Appx. 516, 518 (9th Cir. 2020) (the ALJ
 3   appropriately discounted pain testimony where the medical record showed “unremarkable
 4   findings such as improved range of motion, normal shoulder strength, and normal sensory
 5   and motor functioning that did not substantiate [plaintiff’s] claims of disabling neck and
 6   shoulder problems”).
 7          In sum, the ALJ did not err in weighing Plaintiff’s testimony. The ALJ cited
 8   substantial evidence in the record to support the discounting of Plaintiff’s subjective pain
 9   testimony. The ALJ also found Plaintiff’s testimony to be unsupported by the medical
10   record. “Credibility determinations are the province of the ALJ. Where, as here, the ALJ
11   has made specific findings justifying a decision to disbelieve an allegation of excess pain,
12   and those findings are supported by substantial evidence in the record, [the court’s] role is
13   not to second-guess that decision.” Fair, 885 F.2d at 604 (citation omitted). There is no
14   reversible error.
15   IV.    CONCLUSION
16          Accordingly,
17          IT IS ORDERED affirming the December 17, 2018 decision of the Administrative
18   Law Judge (R. at 14-24), as upheld by the Appeals Council (R. at 1-6).
19          IT IS ORDERED directing the Clerk to enter final judgment consistent with this
20   Order and close this case.
21          Dated this 23rd day of September, 2020.
22
23
24
25
26
27
28


                                                - 10 -
